Name: 2004/486/EC: Council Decision of 26 April 2004 granting Cyprus, Malta and Poland certain temporary derogations from Directive 2002/96/EC on waste electrical and electronic equipment
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  Europe;  electronics and electrical engineering;  European Union law
 Date Published: 2004-04-30

 Avis juridique important|32004D04862004/486/EC: Council Decision of 26 April 2004 granting Cyprus, Malta and Poland certain temporary derogations from Directive 2002/96/EC on waste electrical and electronic equipment Official Journal L 162 , 30/04/2004 P. 0114 - 0115Council Decisionof 26 April 2004granting Cyprus, Malta and Poland certain temporary derogations from Directive 2002/96/EC on waste electrical and electronic equipment(2004/486/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union, and in particular Article 2(3) thereof,Having regard to the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded, hereinafter "2003 Act of Accession", and in particular Article 55 thereof,Having regard to the requests of Cyprus, Malta and Poland,Having regard to the proposal from the Commission,Whereas:(1) In accordance with the first subparagraph of Article 5(5) of Directive 2002/96/EC of the European Parliament and of the Council of 27 January 2003 on waste electrical and electronic equipment (WEEE)(1), Member States are to ensure that by 31 December 2006 at the latest a rate of separate collection of at least four kilograms on average per inhabitant per year of waste electrical and electronic equipment from private households is achieved.(2) Article 7(2) of Directive 2002/96/EC lays down certain minimum targets for the recovery of waste electrical and electronic equipment and for component, material and substance reuse and recycling. The Member States have to ensure that producers meet these targets by 31 December 2006.(3) In accordance with Article 17(1) of Directive 2002/96/EC, Member States are to bring into force the laws, regulations and administrative provisions necessary to comply with that Directive by 13 August 2004. However, Article 17(4)(a) of Directive 2002/96/EC provides that Greece and Ireland which, because of their overall recycling infrastructure deficit, geographical circumstances such as the large number of small islands and the presence of rural and mountain areas, low population density, and low level of consumption of electrical and electronic equipment are unable to reach either the collection target mentioned in the first subparagraph of Article 5(5) or the recovery targets mentioned in Article 7(2) of Directive 2002/96/EC and which, under the third subparagraph of Article 5(2) of Council Directive 1999/31/EC of 26 April 1999 on the landfill of waste(2), may apply for an extension of the deadline mentioned in that Article, may extend the periods referred to in Articles 5(5) and 7(2) of Directive 2002/96/EC by up to 24 months.(4) On the basis of Article 55 of the 2003 Act of Accession, Cyprus, Malta and Poland requested transitional periods by way of temporary derogation from the time-limits laid down in the first subparagraph of Article 5(5) and Article 7(2) of Directive 2002/96/EC. Malta stated as reasons its recycling infrastructure deficit, low quantities of waste electrical and electronic equipment, constraints due to the fact that it is a small and geographically isolated country with a small local market and a high population density with attendant land-use problems, and that it is a net importer of electrical and electronic equipment. Cyprus and Poland stated as reasons their recycling infrastructure deficit and low population density. Poland also cited its high proportion of rural areas.(5) Those reasons justify an extension of the abovementioned time-limits for Cyprus, Malta and Poland by 24 months,HAS ADOPTED THIS DECISION:Article 1Cyprus, Malta and Poland may extend the time-limits referred to in the first subparagraph of Article 5(5) and Article 7(2) of Directive 2002/96/EC by 24 months.Article 2This Decision is addressed to the Member States and the Republic of Cyprus, the Republic of Malta and the Republic of Poland.Done at Luxembourg, 26 April 2004.For the CouncilThe PresidentJ. Walsh(1) OJ L 37, 13.2.2003, p. 24. Directive as amended by Directive 2003/108/EC (OJ L 345, 31.12.2003, p. 106).(2) OJ L 182, 16.7.1999, p. 1. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1).